985 So. 2d 708 (2008)
Carl Parntiss BAKER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-2697.
District Court of Appeal of Florida, First District.
July 15, 2008.
Nancy A. Daniels, Public Defender, and Terry Carley, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant raises several issues as to his sentencing on multiple counts of sale of cocaine. We affirm as to all issues but remand for correction of a scrivener's error on the judgment and sentence which was properly preserved pursuant to a rule 3.800(b), Florida Rules of Criminal Procedure, motion. The record incorrectly reflects that in Case No. 05000295CFMA, appellant's sentence was imposed after a bench trial rather than after the entry of a plea.
Remand for correction of scrivener's error.
WOLF, THOMAS, and ROBERTS, JJ., Concur.